BlackRock Funds II BlackRock Floating Rate Income Portfolio Class K Shares (the “Fund”) Supplement dated April 27, 2016 to the Summary Prospectus dated March 25, 2016 Effective immediately, C. Adrian Marshall, CFA, James Keenan, CFA and Joshua Tarnow are the portfolio managers of the Fund, and the following changes are made to the Fund’s Summary Prospectus: The section of the Summary Prospectus entitled “Key Facts About BlackRock Floating Rate Income Portfolio — Portfolio Managers” is deleted in its entirety and replaced with the following: Name Portfolio Manager of the Fund Since Title C. Adrian Marshall, CFA 2010 Managing Director of BlackRock, Inc. James Keenan, CFA 2010 Managing Director of BlackRock, Inc. Joshua Tarnow 2016 Managing Director of BlackRock, Inc. Shareholders should retain this Supplement for future reference. SPRO-FRIP-K-0416SUP
